DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 10/25/2019. Claims 1-20 are currently pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/25/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 1: Claim 1 is directed to a method for generating a map update data.
Under Step 2A – Prong 1:
Claim 1 recites the abstract idea of receiving a map update comprising a bloom filter and a bounding box identifying a region of a map. This abstract idea is described in at least claim 1 by obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area 
Under Step 2A – Prong 2:
The claim recite additional elements including computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content; and generating the map update data for the region, based on the plurality of second digests and the bloom filter. However, these additional elements fail to integrate into a practical application. The one or more processors, is a generic computing components. These additional elements are considered to be directed to insignificant solution activity as the step gathers data necessary to perform the abstract idea and outputting results. These additional steps amount necessary data gathering, wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g). 
Under Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claim 2-7, 9-14 and 16-20: 
Dependent claims 2-7, 9-14 and 16-20 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 2-7, 9-14 and 16-20 are not patent eligible.
Examiner notes the same arguments apply to independent claims 8 and 15.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brachet et al., US 20080176583 A1, in view of Becker, US 20120173606 A1, hereinafter referred to as Brachet and Becker, respectively.
Regarding claim 1, Becker discloses a method for updating a map database, the method comprising: 
receiving a map update request comprising a bloom filter and a bounding box identifying a region of a map, wherein the bloom filter encodes a plurality of first digests based on a plurality of first map area identifiers of the bounding box and the corresponding first map area content (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106);
generating the map update data for the region, based on the plurality of second digests and the bloom filter (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings – See at least ¶105).

Brachet fails to explicitly disclose computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content, and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box.
However, Becker teaches:
computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content (In other embodiments, receiving the map request can include converting the map request to a uniform format that the map server can uniformly process into an appropriate map signature. Similarly, receiving the map request can include generating a plurality of map tile requests based on the received map request to break the map request into smaller more manageable parts that might have map signatures stored in the map cache and available for retrieval – See at least ¶13); and 
obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least ¶4); 

Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content, and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 2, Brachet discloses transmitting the map update data to a client (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least 54 and FIG. 1).

Regarding claim 3, Brachet discloses wherein the map update request further comprises a content granularity level of the region (For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).

Regarding claim 4, Brachet fails to explicitly disclose wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content.
However, Becker teaches wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content (The method can include receiving a map request from a map client over the network interface and generating and/or obtaining a map signature based on the map request. In some embodiments, generating the map signature includes applying a hash function to the map request – See at least ¶11).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 5, Brachet discloses wherein the generating map update data further comprises determining if any of the plurality of second digests satisfies the bloom filter (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings, or one-way hashes (such as MD5, SHA-1) of the MAC addresses and locations of the Wi-Fi access points. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data (see below), or to replace the tile data entirely with a new tile sent by the server – See at least ¶105).

Regarding claim 6, Brachet discloses in case a second digest of the plurality of second digests does not satisfy the bloom filter, including the map area identifier and the second map content corresponding to the second digest in the map update data (This filter applies a number of comparison tests against each access point to determine if any of the access points have moved since they were added to the access point database. After removing bad data records, the Filter sends the remaining access points to the Location Calculation component – See at least ¶56).

Regarding claim 7, Brachet fails to explicitly disclose wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes.
However, Becker teaches wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 8, Brachet discloses a system for generating map update data, the system comprising: 
a memory configured to store computer-executable instructions; and one or more processors configured to execute the instructions to: 
receive a map update request comprising a bloom filter and a bounding box identifying a region of a map, wherein the bloom filter encodes a plurality of first digests based on a plurality of first map area identifiers of the bounding box and the corresponding first map area content Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106); and 
generate the map update data for the region, based on the plurality of second digests and the bloom filter (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings – See at least ¶105).

Brachet fails to explicitly disclose obtain a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box and compute a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content.
However, Becker teaches:
obtain a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least ¶4); and 
compute a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content (In other embodiments, receiving the map request can include converting the map request to a uniform format that the map server can uniformly process into an appropriate map signature. Similarly, receiving the map request can include generating a plurality of map tile requests based on the received map request to break the map request into smaller more manageable parts that might have map signatures stored in the map cache and available for retrieval – See at least ¶13).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brachet and include the feature of computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content, and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 9, Brachet discloses transmitting the map update data to a client (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least 54 and FIG. 1).

Regarding claim 10, Brachet discloses wherein the map update request further comprises a content granularity level of the region (For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).

Regarding claim 11, Brachet fails to explicitly disclose wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content.
However, Becker teaches wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content (The method can include receiving a map request from a map client over the network interface and generating and/or obtaining a map signature based on the map request. In some embodiments, generating the map signature includes applying a hash function to the map request – See at least ¶11).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of wherein the computing of the plurality of second digests further comprises applying a hash function to each pair of second map area identifiers and the corresponding second map area content, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 12, Brachet discloses wherein the generating map update data further comprises determining if any of the plurality of second digests satisfies the bloom filter (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings, or one-way hashes (such as MD5, SHA-1) of the MAC addresses and locations of the Wi-Fi access points. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data (see below), or to replace the tile data entirely with a new tile sent by the server – See at least ¶105).

Regarding claim 13, Brachet discloses in case a second digest of the plurality of second digests does not satisfy the bloom filter, including the map area identifier and the second map content corresponding to the second digest in the map update data (This filter applies a number of comparison tests against each access point to determine if any of the access points have moved since they were added to the access point database. After removing bad data records, the Filter sends the remaining access points to the Location Calculation component – See at least ¶56).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 14, Brachet fails to explicitly disclose wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes.
However, Becker teaches wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 15, Becker discloses A computer program product for generating map update data, comprising a non- transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for updating a map database, the operations comprising:
receiving a map update request comprising a bloom filter and a bounding box identifying a region of a map, wherein the bloom filter encodes a plurality of first digests based on a plurality of first map area identifiers of the bounding box and the corresponding first map area content (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106);
generating the map update data for the region, based on the plurality of second digests and the bloom filter (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp). This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings – See at least ¶105).

Brachet fails to explicitly disclose computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content, and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box.
However, Becker teaches:
computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content (In other embodiments, receiving the map request can include converting the map request to a uniform format that the map server can uniformly process into an appropriate map signature. Similarly, receiving the map request can include generating a plurality of map tile requests based on the received map request to break the map request into smaller more manageable parts that might have map signatures stored in the map cache and available for retrieval – See at least ¶13); and 
obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least ¶4); 

Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of computing a plurality of second digests corresponding to the plurality of second map area identifiers, based on the plurality of second map area identifiers and the second map area content, and obtaining a plurality of second map area identifiers and the corresponding area map content, wherein the plurality of second map area identifiers correspond to the bounding box, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Regarding claim 16, Brachet discloses transmitting the map update data to a client (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least 54 and FIG. 1).

Regarding claim 17, Brachet discloses wherein the map update request further comprises a content granularity level of the region (For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).

Regarding claim 18, Brachet discloses wherein the generating map update data further comprises determining if any of the plurality of second digests satisfies the bloom filter (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters or other set encodings, or one-way hashes (such as MD5, SHA-1) of the MAC addresses and locations of the Wi-Fi access points. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data (see below), or to replace the tile data entirely with a new tile sent by the server – See at least ¶105).

Regarding claim 19, Brachet discloses in case a second digest of the plurality of second digests does not satisfy the bloom filter, including the map area identifier and the second map content corresponding to the second digest in the map update data (This filter applies a number of comparison tests against each access point to determine if any of the access points have moved since they were added to the access point database. After removing bad data records, the Filter sends the remaining access points to the Location Calculation component – See at least ¶56).

Regarding claim 20, Brachet fails to explicitly disclose wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes.
However, Becker teaches wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).
Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Becker discloses computing devices for building, operating and using map systems with signature-based map caches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachet and include the feature of wherein the plurality of second map area identifiers and the corresponding second map area content represent data corresponding to one of map tiles or map cubes, as taught by Becker, to ensure a more efficient way of managing and distributing location data.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662       

/ADAM R MOTT/Primary Examiner, Art Unit 3669